Title: From James Madison to Thomas Fitzsimmons, 12 January 1808
From: Madison, James
To: Fitzsimmons, Thomas



January 12, 1808.

The President of the United States, authorises me to inform you, that it is in contemplation to dispatch to Europe, for public purposes, a vessel or vessels, from time to time, during the period of the embargo̶and that previous notice of the time and place of departure will be given, with a view to the accommodation of merchants and others in their foreign correspondence.
